                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Regina Renee Coleman,                      )                  C/A No. 0:18-3097-DCN-PJG
                                           )
                             Plaintiff,    )
                                           )
v.                                         )                             ORDER
                                           )
Nancy A. Berryhill, Acting Commissioner of )
Social Security,                           )
                                           )
                             Defendant.    )
_____________________________________ )

        This social security action is before this court pursuant to 42 U.S.C § 405(g) for review of

a final decision of the Commissioner of the Social Security Administration. The plaintiff, Regina

Renee Coleman, initiated this action and filed her Complaint on November 15, 2018. (ECF No. 1.)

        The Federal Rules of Civil Procedure state that a plaintiff must serve a defendant within 90

days after the complaint is filed and, unless service is waived, must provide proof of service to the

court. Fed. R. Civ. P. 4(l)(1) and 4(m). As of the date of this order, more than 90 days has passed

since the Plaintiff initiated this action by filing her Complaint, and the Plaintiff has not filed proof

of service with the court. It is therefore

        ORDERED that the Plaintiff shall have until February 21, 2019 to provide the court with

proof of service of the Complaint upon the defendant in accordance with Federal Rule of Civil

Procedure 4(l)(1), or show good cause for failure to serve pursuant to Rule 4(m). Failure to do so

will result in this case being dismissed for failure to serve. Fed. R. Civ. P. 4(m).

        IT IS SO ORDERED.
                                                        ____________________________________
February 14, 2019                                       Paige J. Gossett
Columbia, South Carolina                                UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1
